September 11, 1915. The opinion of the Court was delivered by
Appellant states his case as follows:
"On January 14, 1912, Richard S. Osteen, while on his way to the railroad station at College Place, in the city of Greenville, was crossing Beattie street when he was struck by a buggy which was being driven by a small negro. Death resulted and this suit was brought for the benefit of his wife and children. The verdict of the jury was for $2,000. This involved a finding that his death was caused by the negligence of the negro driver. Inasmuch as there was some testimony sustaining this finding it could not be, and is not, questioned in this appeal.
The team, which belonged to the defendant, was kept at the office of the mill and used principally by the manager, but to a considerable extent it was also used by others connected with defendant's business.
The uncontradicted testimony showed that J.T. Davenport, who is a traveling salesman for the defendant, had been using the team in soliciting orders from the stores in and around Greenville. That on starting out on this trip he met the negro boy at the American Bank and took him in the buggy, as he had done several times before.
Davenport's purpose was, on visiting a customer, to let the boy hold the horse. On this occasion, after completing his business trip, Davenport stopped in the business part of Greenville for his dinner and directed the negro to carry the horse back to the mill. *Page 149 
Now, the negro was not an employee of the mill. The manager did not know that Davenport had been letting the negro ride with him. Indeed, the evidence shows that this was probably the first time the negro had ever driven the team. But he would ride with anyone who would let him, and had several times ridden with plaintiff's witness, Campbell.
As already stated, Davenport was a commercial traveler for the mill. Sometimes he would accept checks for the company. He was without authority to employ anybody connected with the business.
Davenport, in making his trips to the stores in and around Greenville, sometimes used the horse and buggy belonging to the mill, and sometimes the buggy belonging to his father, or to Mr. Norwood, or Mr. Epps, and he sometimes allowed friends or others to ride with him.
The questions involved in this case are whether there was any testimony tending to show that the death of Osteen was the proximate result of the negligence of the defendant, or to show that the boy who was driving the horse was the agent of the defendant, it being submitted that the only reasonable conclusion was that the boy was not the agent of the defendant, and that the defendant was not responsible for any negligence on his part."
It is only necessary to add: Mr. Davenport was using the horse and buggy in the service of the mill and was sending it back to the mill for the use of another employee in the scope of his service. There is only one question: Was the little boy the agent and servant of the mill?
When one is found in possession of property, he is presumed to be the owner. When it is shown that the property has recently been stolen, the possessor is presumed to be the thief. When one is found in possession of property of another, using it in the service of the owner, he is presumed to be the servant of the owner. Polatty v. Ry., 67 S.C. 395,45 S.E. 932. *Page 150 
The manager testified that he employed all the servants of the mill except Mr. Davenport, whose employment was independent of him. That he had not employed the little boy. Neither the manager nor any one else testified that Mr. Davenport was required or expected to bring back the horse and buggy and that he could not have sent the horse and buggy back to the mill by another, if his business and that of the mill made it desirable. On the contrary, the manager testified: "Q. Do you O.K. Mr. Davenport's orders and expenses? A. I O.K. everything. Q. Did you give him instructions about how he might use that horse and buggy when he went out? A. No, sir. Q. Or when you let him have it for dinner? A. No, sir; because he would not have had his job if I had to give him that information. Q. You left it with his discretion? A. Knowing that he had some sense; yes, sir."
The horse and buggy were in Mr. Davenport's custody, with discretion to return it as he thought best. He used his discretion in returning it to the mill by the little boy. It was on the mill's business.
No want of authority has been shown and the mill is responsible for the negligence of the little boy as its servant.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and WATTS concur in the opinion of the Court.
MR. JUSTICE GAGE dissents. *Page 151